DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/10/2020.
Claims 1-13 are currently pending and have been examined.
Domestic Benefit
	The ADS filed on 12/10/2020 properly claims the benefit of Provisional Application 63/012,536 (filed on 4/20/2020).  Claims 1-11 as presently drafted are properly supported by Provisional Application 63/012,536; therefore, these claims are granted an effective filing date of 4/20/2020.  Claims 12-13 are not supported by Provisional Application 63/012,536; therefore, these claims are granted an effective filing date of 12/10/2020.
Information Disclosure Statement
	All references listed in the IDS forms dated 3/10/2021, 4/19/2021, 3/24/2022, and 4/19/2022 have been considered.
Claim Objections
Claims 8-9 and 13 are objected to because of the following informalities:  
In Claims 8-9, “said relocation request” should read “said vehicle relocation request” to maintain proper antecedent basis.
In Claim 13, “determines if a line cannot be pulled to a high state” should read “determining if a line cannot be pulled to a high state.”
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains the following limitation:  “processing said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements.”  In this limitation, the term “said vehicle” lacks antecedent basis as no particular vehicle is previously defined in the claim.  For the purposes of this examination, “said vehicle” will be interpreted as “a vehicle.”  Claims 2-13 are rejected due to their dependence upon Claim 1.  
	Claim 6 contains the following limitation:  “wherein said optimal location requires vehicle location based upon said historical vehicle data and said historical vehicle share customer data.”  The meaning of this language, and therefore the claim’s scope, is unclear as drafted.  For the purposes of this examination, this limitation will be interpreted as “wherein the optimal location is based on the historical vehicle data and the historical vehicle share customer data.”  Claims 7-9 are rejected due to their dependence upon Claim 6.  
	Claim 7 contains the following limitation:  “wherein said vehicle share platform communicates a vehicle relocation request.”  The term “said vehicle share platform” lacks antecedent basis, as no vehicle share platform is previously disclosed in the claim string.  For the purposes of this examination, “said vehicle share platform” will be interpreted as “a vehicle share platform.”  Claims 8-9 are rejected due to their dependence upon Claim 7.
	Claim 12 contains the following limitation:  “performing an actuation validation process by monitoring a button-depressed or a button-released condition of an electronic vehicle key device having a button configuration where either end of the button is a high or low value.”  The meaning of this language, and therefore the claim’s scope, is unclear as drafted, particularly as relates to “an electronic vehicle key device having a button configuration where either end of the button is a high or low value” (ie: a high or low value of what?).  Examiner notes that Paragraphs 0136-0137 of the specification, the only instances where this subject matter is discussed, fails to clarify this issue.  Additionally, the term “the button” lacks antecedent basis, as no particular button of the electronic vehicle key device is previously specified in the claim string.  For the purposes of this examination, this language will be interpreted as “performing an actuation validation process by monitoring a button-depressed or a button-released condition of an electronic vehicle key device, wherein a button of the electronic vehicle key device has a voltage value.”  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of receiving historical vehicle data, said historical vehicle data indicative of vehicle share use; receiving historical vehicle share customer data; and processing said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  Additionally, the limitation of processing said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, this limitation recites activity such as evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a vehicle used in vehicle sharing.  This amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional element amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use.  This cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-11, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein said historical vehicle data is selected from the group of start location data, distance data, finish location data, energy consumed data, energy remaining data or route data (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 3 discloses wherein said historical vehicle share customer data is selected from the group of start location data, distance data, finish location data or energy required data (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 4 discloses wherein said optimal location is a floating location based upon said historical vehicle data and said historical vehicle share customer data (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 5 discloses wherein said optimal location is a particular depot based upon said historical vehicle data and said historical vehicle share customer data (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 6 discloses wherein said optimal location requires vehicle location based upon said historical vehicle data and said historical vehicle share customer data (an additional element in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 7 discloses wherein said vehicle share platform communicates a vehicle relocation request (an additional element in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 8 discloses wherein said relocation request is a floating location request for moving said vehicle to a floating location (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 9 discloses wherein said relocation request is a particular depot request for moving said vehicle to a particular depot location (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 10 discloses wherein said optimal location is based upon a day of the week (an additional element in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 11 discloses wherein said optimal location is based upon particular days of the month (an additional element in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire et al (PGPub 20200173808) (hereafter, “Beaurepaire”).  
Regarding Claim 1, Beaurepaire discloses:
A method for vehicle share storage management (Abstract; ¶ 0001-0002, 0004; system recommends parking recommendations for shared vehicles utilizing mobility hubs);
receiving historical vehicle data, said historical vehicle data indicative of vehicle share use (¶ 0036-0037, 0062; collect probe data of the vehicle; probe data may be representative of the location of the vehicle at a respective point in time and may be collected while the vehicle is traveling along a route; probe data may include, without limitation, location data, rate of travel, direction of travel, device identifier, a time stamp associated with the data collection, or the like);
receiving historical vehicle share customer data (¶ 0004, 0041, 0045-0046; system recommends one or more parking spots based on user preferences, such as the distance between a parking location and a point of interest, etc.; system may receive user preferences from the user of the vehicle; the clustering module may cluster the shared vehicles into one or more mobility hubs based on historicla user preferences); and
processing said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements (Abstract; ¶ 0004, 0006, 0031, 0046, 0057; recommend one or more parking spots based on user preferences; sensor data from a plurality of data probes which may be, for example, vehicles traveling along a road network, may be gathered and fused to infer an accurate map of an environment; sensor data may be updated in real time or periodically to provide accurate and up to date map data; user preferences constitute the personalized criteria to form mobility hubs; the predefined criteria may also be a generalized criteria based on zoning within service boundaries, availability of parking spots in the vicinity of the mobility hub, time of day, weather conditions, etc.; determine relative positions between shared vehicles in vicinity of at least one parking location and cluster at least two shared vehicles into one or more mobility hubs based on a predefined criteria and the determined relative positions between the shared vehicles, where the predetermined criteria may include availability of a suitable parking location, availability of one or more bookable shared vehicles, cluster radii of the mobility hubs, user preferences, etc.).  
Regarding Claim 2, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said historical vehicle data is selected from the group of start location data, distance data, finish location data, energy consumed data, energy remaining data or route data (¶ 0031, 0042; crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data; sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving; sensor data may be updated in real time or periodically to provide accurate and up to date map data; system may receive battery levels of electric shared vehicles).
Regarding Claim 3, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said historical vehicle share customer data is selected from the group of start location data, distance data, finish location data or energy required data (¶ 0004, 0042; system may receive a value for fuel level or battery level desired in a shared vehicle from the user based on the distance the shared vehicle intends to cover;  system recommends one or more parking spots based on user preferences, such as the distance between a parking location and a point of interest, etc.).
Regarding Claim 4, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said optimal location is a floating location based upon said historical vehicle data and said historical vehicle share customer data (¶ 0026, 0031, 0040, 0046; service boundary may be used to refer to a virtual perimiter of a service area devined by a shared vehicle service provider that defines a geographical region; the service boundary may define the geogrphical region as bounded by a geometric shape such as a polygon shape; sensors may be installed at the service boundary of a service area of a shared vehicle service provider and periodically transmit data related to the boundary to the mapping platform; the service area may be defined by shapes, road links, virtually by a geo-fence, etc.; the clustering module may cluster the shared vehicles based on one o rmore of user preferences; the clustering module may cluster shared vehicles into one or more mobility hubs based on historical user preferences).
Regarding Claim 5, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said optimal location is a particular depot based upon said historical vehicle data and said historical vehicle share customer data (¶ 0031, 0046; the gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure; the clustering module may cluster the shared vehicles based on one or more of user preferences; the clustering module may cluster the shared vehicles into one or more mobility hubs based on historical user preferences).  
Regarding Claim 6, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said optimal location requires vehicle location based upon said historical vehicle data and said historical vehicle share customer data (Abstract; ¶ 0004, 0006, 0031, 0046, 0057; recommend one or more parking spots based on user preferences; sensor data from a plurality of data probes which may be, for example, vehicles traveling along a road network, may be gathered and fused to infer an accurate map of an environment; sensor data may be updated in real time or periodically to provide accurate and up to date map data; user preferences constitute the personalized criteria to form mobility hubs; the predefined criteria may also be a generalized criteria based on zoning within service boundaries, availability of parking spots in the vicinity of the mobility hub, time of day, weather conditions, etc.; determine relative positions between shared vehicles in vicinity of at least one parking location and cluster at least two shared vehicles into one or more mobility hubs based on a predefined criteria and the determined relative positions between the shared vehicles, where the predetermined criteria may include availability of a suitable parking location, availability of one or more bookable shared vehicles, cluster radii of the mobility hubs, user preferences, etc.).
Regarding Claim 10, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said optimal location is based upon a day of the week (¶ 0033; data may be compiled relating to parking space availability along different road segments within a service area defined in the map database, where a parking availability estimation may be generated in dependence of time of day, day of week, season of the year, special events, etc.).
Regarding Claim 11, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire additionally discloses wherein said optimal location is based upon particular days of the month (¶ 0033; data may be compiled relating to parking space availability along different road segments within a service area defined in the map database, where a parking availability estimation may be generated in dependence of time of day, day of week, season of the year, special events, etc.).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Tierney et al (PGPub 20210089988, claiming priority to DE 202019105258.9) (hereafter, “Tierney”).  
Regarding Claim 7, Beaurepaire discloses the limitations of Claim 6.  Beaurepaire does not explicitly disclose but Tierney does disclose wherein said vehicle share platform communicates a vehicle relocation request (¶ 0086; decisions, including relocations decisions, may be further communicated to personnel handling the relocations, e.g., by driving or transporting the vehicle to the repositioning position, i.e., to a different geographical location).  
	One of ordinary skill in the art would have been motivated to include the vehicle relocation decision-making and communication functionality of Tierney with the shared vehicle parking recommendation system of Beaurepaire by considering the potential need to relocate a vehicle in such a car sharing environment, particularly as relates to the distribution of shared vehicles to meet future demand (see at least Paragraphs 0001, 0003, and 0088 of Tierney).  
Regarding Claim 8, Beaurepaire discloses the limitations of Claim 7.  Beaurepaire does not explicitly disclose but Tierney does disclose wherein said relocation request is a floating location request for moving said vehicle to a floating location (¶ 0009, 0057, 0085; an object of the present invention is to provide a solution to the allocation and relocation problem in vehicle-sharing or ride-sharing systems, especially free-floating vehicle-sharing systems, where the solution is suitable for a large number of locations or a large area and/or a large number of vehicles; model used for positioning the vehicles for rent, for providing free-floating vehicles for rent, providing suitable positions for positioning or repositioning vehicles for rent; communication unit to communicate the achieved model to an analyzation unit which derives allocation decisions and/or reposition decisions based on the communicated achieved model; decisions can be made for relocation of a vehicle from one geographical location or area).  The rationale to combine remains the same as for Claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Dagley et al (US 10,504,366) (hereafter, “Dagley”).  
Regarding Claim 9, Beaurepaire in view of Tierney discloses the limitations of Claim 7.  Beaurepaire and Tierney do not explicitly disclose but Dagley does disclose wherein said relocation request is a particular depot request for moving said vehicle to a particular depot location (Column 3, lines 35-56; Column 5, lines 25-53; Column 15, lines 51 through Column 16, lines 15; some implementations may leverage existing unutilized and/or underutilized parking infrastructure to store vehicles in an inventory of vehicles associated with one or more organizations; businesses can make surplus parking spaces available to other organizations having inventory of vehicles that need to be stored somewhere; system ay communicate or otherwise interface with a parking provider device associated with a first organization that owns, rents, and/or otherwise operates a parking facility (e.g., a parking lot, parking space, or parking garage); system may facilitate a transaction whereby at least a portion of the vehicles in the inventory of vehicles can be stored at the parking facility operated by the first organization; system may perform one or more orchestration tasks to facilitate the requested vehicle usage; vehicle may be moved to the requested starting location, either by the user associated with the transporter user device or independently based on the relocation command).  
The rationale to combine the Beaurepaire and Tierney references remains the same as for Claim 7.  One of ordinary skill in the art would have additionally been motivated to include the vehicle relocation decision-making and communication functionality of Dagley with the shared vehicle parking recommendation system of Beaurepaire and Tierney as Dagley further develops the concept of relocating vehicles to accommodate user requests in a car sharing environment (see at least Column 3, lines 35-56; Column 5, lines 25-53; Column 6, lines 4-28; Column 7, line 61 through Column 8, line 13; Column 15, lines 51 through Column 16, lines 15 of Dagley).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Lee et al (PGPub 20160093216) (hereafter, “Lee”) and Di Croce (US 5,838,255) (hereafter, “Di Croce”).  
Regarding Claim 12, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire does not explicitly disclose but Lee does disclose performing an actuation validation process by monitoring a button-depressed or a button-released condition of an electronic key device (¶ 0035-0036, 0042, 0053, 0056-0057; other devices that authenticate a user and permit access or activation of a vehicle may also be included, including, for example, a fingerprint reader, a touch-pad sensor or keyboard, etc.; an authorized user can press a button, provide a code, or engage in other authentication schemes via a mobile device, thereby causing a wireless signal to be transmitted over a short distance and be received by the TCU dedicated short-range communication device; a user may access a vehicle and start a share reservation via a card key, a mobile device or other technology; once the TCU determines that the access attempt is valid and associated with the reservation, access will be permitted).  Beaurepaire and Lee do not explicitly disclose but Di Croce does disclose wherein the electronic vehicle key device having a button configuration where either end of the button is a high or low value (Column 3, lines 40-50; Column 4, lines 45-64; Fig. 2; original transmitter with buttons that enable actuation by a user; the power supply is connected by jumpers to provide different voltages to the original transmitter).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle access device checking and vehicle control of Lee with the shared vehicle parking recommendation system of Beaurepaire because Lee teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and Paragraphs 0009 and 0056, the invention of Lee is disclosed for use in a vehicle sharing system such as that of Beaurepaire, for the purposes of successfully checking and controlling the vehicle systems and components relating to authorized use of the vehicle.  One of ordinary skill in the art would have additionally been motivated to include the particular vehicle key makeup of di Croce with the shared vehicle parking recommendation system of Beaurepaire and Lee as di Croce further develops the concept of accessing a vehicle (see at least Column 2, lines 39-41 of de Croce).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Lee, Di Croce, and Ortega et al (PGPub 20170124930) (hereafter, “Ortega”).  
Regarding Claim 13, Beaurepaire discloses the limitations of Claim 1.  Beaurepaire does not explicitly disclose but Lee does disclose:
the electronic vehicle key device having a button (¶ 0036, 0057; an authorized user can press a button, provide a code, or engage in other authentication schemes via a mobile device; a user may access a vehicle and start a share reservation via a card key, a mobile device or other technology; once the TCU determines that the access attempt is valid and associated with the reservation, access will be permitted); and 
the method further comprising ensuring power to the electronic vehicle key device is off (¶ 0056-0057; access to the vehicle is provided and the starter is disabled; when the share period ends, and the user leaves the vehicle, the TCU ensures that the doors are locked and it disables the starter).
Beaurepaire, Lee, and Di Croce do not explicitly disclose but Ortega does disclose:
performing a health check of an electronic vehicle key device (¶ 0046; during the diagnostic heath check mode, however, the switch is closed to connect the pull-up resistor for purposes of testing the continuity of the conductive sensor trace); 
thereafter enabling a pull-up resistor (¶ 0046; during the diagnostic heath check mode, however, the switch is closed to connect the pull-up resistor for purposes of testing the continuity of the conductive sensor trace);
determines if a line cannot be pulled to a high state (¶ 0046; during the diagnostic heath check mode, however, the switch is closed to connect the pull-up resistor for purposes of testing the continuity of the conductive sensor trace; if the voltage measured at the terminal is within the range of expected values, then the host controller assumes that the LCD element is intact and operational; in contrast, if the conductive sensor trace is severed or has one or more electrical discontinuities, then little to no current will flow through the pull-up resistor, and the voltage measured at the terminal will be virtually equal to the pull-up voltage);
disabling the pull-up resistor (¶ 0046, 0051; during the diagnostic heath check mode, however, the switch is closed to connect the pull-up resistor for purposes of testing the continuity of the conductive sensor trace; termination of the diagnostic health check mode involves opening the switch to disconnect the conductive sensor trace from the pull-up voltage source);
reporting a fault if required (¶ 0046; this voltage condition can be detected by the host controller to initiate an alert/alarm state; the detection circuit can measure or obtain the electrical current flowing in the conductive trace during the diagnostic health check operation, either directly or based on the voltage measured at the terminal).
Beaurepaire, Lee, and Di Croce do not explicitly disclose but Ortega does disclose checking whether the line was supposed to be connected based on parameters (¶ 0046; during the diagnostic heath check mode, however, the switch is closed to connect the pull-up resistor for purposes of testing the continuity of the conductive sensor trace; if the voltage measured at the terminal is within the range of expected values, then the host controller assumes that the LCD element is intact and operational; in contrast, if the conductive sensor trace is severed or has one or more electrical discontinuities, then little to no current will flow through the pull-up resistor, and the voltage measured at the terminal will be virtually equal to the pull-up voltage; this voltage condition can be detected by the host controller to initiate an alert/alarm state; the detection circuit can measure or obtain the electrical current flowing in the conductive trace during the diagnostic health check operation, either directly or based on the voltage measured at the terminal).  Beaurepaire and Lee do not explicitly disclose but Di Croce does disclose wherein a parameter is a stored configuration of the electronic key device (Column 3, lines 40-05; Column 4, lines 45-64; Figs. 1-2; illustrates a button configuration of the original transmitter).  
The rationale to combine the Beaurepaire, Lee, and Di Croce references remains the same as for Claim 12.  One of ordinary skill in the art would have additionally been motivated to include the system diagnostics functionality of Ortega with the shared vehicle parking recommendation system of Beaurepaire, Lee, and di Croce as Ortega further develops the concept of checking and controlling the device systems and components (see at least the Abstract of Ortega).



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20140129132 – “Recommendation Information Provision System,” Yoshizu, disclosing a vehicle destination/parking recommendation system incorporating historical data and user preferences
KR 20150082737 – “Online Car Rental and Management System,” Lee, disclosing a shared vehicle management system incorporating vehicle storage and relocation functionality based on user preferences
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628